

	

		II

		109th CONGRESS

		1st Session

		S. 828

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Harkin (for himself,

			 Mr. Specter, Mr. Kennedy, Mr.

			 Graham, Mrs. Clinton,

			 Mr. Bingaman, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To enhance and further research into paralysis and to

		  improve rehabilitation and the quality of life for persons living with

		  paralysis and other physical disabilities, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Christopher Reeve Paralysis

			 Act.

		2.Table of

			 contentsThe table of contents

			 of this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Paralysis research

				Sec. 101. Expansion and coordination of activities of the

				National Institutes of Health with respect to research on

				paralysis.

				TITLE II—Paralysis rehabilitation research and care

				Sec. 201. Expansion and coordination of activities of the

				National Institutes of Health with respect to research with implications for

				enhancing daily function for persons with paralysis.

				TITLE III—Improving quality of life for persons with paralysis

				and other physical disabilities

				Sec. 301. Programs to improve quality of life for persons with

				paralysis and other physical disabilities.

				TITLE IV—Activities of the Department of Veterans

				Affairs

				Sec. 401. Expansion and coordination of activities of the

				Veterans Health Administration.

				Sec. 402. Definitions.

			

		IParalysis

			 research

			101.Expansion and

			 coordination of activities of the National Institutes of Health with respect to

			 research on paralysis

				(a)In

			 general

					(1)Enhanced

			 coordination of activitiesThe Director of the National

			 Institutes of Health (in this section referred to as the

			 Director) may expand and coordinate the activities of such

			 Institutes with respect to research on paralysis. In order to further expand

			 upon the activities of this section, the Director may consider the methods

			 outlined in the report under section 2(b) of Public Law 108–427 with respect to

			 spinal cord injury and paralysis research (relating to the Roadmap for Medical

			 Research of the National Institutes of Health).

					(2)Administration

			 of program; collaboration among agenciesThe Director shall carry

			 out this section acting through the Director of the National Institute of

			 Neurological Disorders and Stroke (in this section referred to as the

			 Institute) and in collaboration with any other agencies that the

			 Director determines appropriate.

					(b)Coordination

					(1)In

			 generalThe Director may develop mechanisms to coordinate the

			 paralysis research and rehabilitation activities of the agencies of the

			 National Institutes of Health in order to further advance such activities and

			 avoid duplication of activities.

					(2)ReportNot

			 later than December 1, 2005, the Director shall prepare and submit a report to

			 Congress that provides a description of the paralysis activities of the

			 Institute and strategies for future activities.

					(c)Christopher

			 reeve paralysis research consortia

					(1)In

			 generalThe Director may under subsection (a)(1) make awards of

			 grants to public or nonprofit private entities to pay all or part of the cost

			 of planning, establishing, improving, and providing basic operating support for

			 consortia in paralysis research. The Director shall designate each consortium

			 funded under grants as a Christopher Reeve Paralysis Research

			 Consortium.

					(2)ResearchEach

			 consortium under paragraph (1)—

						(A)may conduct basic

			 and clinical paralysis research;

						(B)may focus on

			 advancing treatments and developing therapies in paralysis research;

						(C)may focus on one

			 or more forms of paralysis that result from central nervous system trauma or

			 stroke;

						(D)may facilitate and

			 enhance the dissemination of clinical and scientific findings; and

						(E)may replicate the

			 findings of consortia members for scientific and translational purposes.

						(3)Coordination of

			 consortia; reportsThe Director may, as appropriate, provide for

			 the coordination of information among consortia under paragraph (1) and ensure

			 regular communication between members of the consortia, and may require the

			 periodic preparation of reports on the activities of the consortia and the

			 submission of the reports to the Director.

					(4)Organization of

			 consortiaEach consortium under paragraph (1) may use the

			 facilities of a single lead institution, or be formed from several cooperating

			 institutions, meeting such requirements as may be prescribed by the

			 Director.

					(d)Public

			 inputThe Director may under subsection (a)(1) provide for a

			 mechanism to educate and disseminate information on the existing and planned

			 programs and research activities of the National Institutes of Health with

			 respect to paralysis and through which the Director can receive comments from

			 the public regarding such programs and activities.

				(e)Authorization of

			 appropriationsFor the purpose of carrying out this section,

			 there are authorized to be appropriated in the aggregate $25,000,000 for the

			 fiscal years 2006 through 2009. Amounts appropriated under this subsection are

			 in addition to any other amounts appropriated for such purpose.

				IIParalysis

			 rehabilitation research and care

			201.Expansion and

			 coordination of activities of the National Institutes of Health with respect to

			 research with implications for enhancing daily function for persons with

			 paralysis

				(a)In

			 general

					(1)Expansion of

			 activitiesThe Director of the National Institutes of Health (in

			 this section referred to as the Director) may expand and

			 coordinate the activities of such Institutes with respect to research with

			 implications for enhancing daily function for people with paralysis.

					(2)Administration of

			 program; collaboration among agenciesThe Director shall carry

			 out this section acting through the Director of the National Institute on Child

			 Health and Human Development and the National Center for Medical Rehabilitation

			 Research and in collaboration with the National Institute on Neurological

			 Disorders and Stroke, the Centers for Disease Control and Prevention, and any

			 other agencies that the Director determines appropriate.

					(b)Paralysis

			 clinical trials networks

					(1)In

			 generalThe Director may make awards of grants to public or

			 nonprofit private entities to pay all or part of the costs of planning,

			 establishing, improving, and providing basic operating support to multicenter

			 networks of clinical sites that will collaborate to design clinical

			 rehabilitation intervention protocols and measures of outcomes on one or more

			 forms of paralysis that result from central nervous system trauma, disorders,

			 or stroke, or any combination of such conditions.

					(2)ResearchEach

			 multicenter clinical trial network may—

						(A)focus on areas of

			 key scientific concern, including—

							(i)improving

			 functional mobility;

							(ii)promoting

			 behavioral adaptation to functional losses, especially to prevent secondary

			 complications;

							(iii)assessing the

			 efficacy and outcomes of medical rehabilitation therapies and practices and

			 assisting technologies;

							(iv)developing

			 improved assistive technology to improve function and independence; and

							(v)understanding

			 whole body system responses to physical impairments, disabilities, and societal

			 and functional limitations; and

							(B)replicate the

			 findings of network members for scientific and translation purposes.

						(3)Coordination of

			 clinical trials networks; reportsThe Director may, as

			 appropriate, provide for the coordination of information among networks and

			 ensure regular communication between members of the networks, and may require

			 the periodic preparation of reports on the activities of the networks and

			 submission of reports to the Director.

					(c)ReportNot

			 later than December 1, 2005, the Director shall submit to the Congress a report

			 that provides a description of research activities with implications for

			 enhancing daily function for persons with paralysis.

				(d)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 in the aggregate $25,000,000 for the fiscal years 2006 through 2009. Amounts

			 appropriated under this subsection are in addition to any other amounts

			 appropriated for such purpose.

				IIIImproving

			 quality of life for persons with paralysis and other physical

			 disabilities

			301.Programs to

			 improve quality of life for persons with paralysis and other physical

			 disabilities

				(a)In

			 generalThe Secretary of Health and Human Services (in this title

			 referred to as the Secretary), acting through the Director of

			 the Centers for Disease Control and Prevention, may study the unique health

			 challenges associated with paralysis and other physical disabilities and carry

			 out projects and interventions to improve the quality of life and long-term

			 health status of persons with paralysis and other physical disabilities. The

			 Secretary may carry out such projects directly and through awards of grants or

			 contracts.

				(b)Certain

			 activitiesActivities under subsection (a) include—

					(1)the development of

			 a national paralysis and physical disability quality of life action plan, to

			 promote health and wellness in order to enhance full participation, independent

			 living, self-sufficiency and equality of opportunity in partnership with

			 voluntary health agencies focused on paralysis and other physical disabilities,

			 to be carried out in coordination with the State-based Comprehensive Paralysis

			 and Other Physical Disability Quality of Life Program of the Centers for

			 Disease Control and Prevention;

					(2)support for

			 programs to disseminate information involving care and rehabilitation options

			 and quality of life grant programs supportive of community based programs and

			 support systems for persons with paralysis and other physical

			 disabilities;

					(3)in collaboration

			 with other centers and national voluntary health agencies, establish a

			 hospital-based paralysis registry and conduct relevant population-based

			 research; and

					(4)the development of

			 comprehensive, unique and innovative programs, services, and demonstrations

			 within existing State-based disability and health programs of the Centers for

			 Disease Control and Prevention which are designed to support and advance

			 quality of life programs for persons living with paralysis and other physical

			 disabilities focusing on—

						(A)caregiver

			 education;

						(B)physical

			 activity;

						(C)education and

			 awareness programs for health care providers;

						(D)prevention of

			 secondary complications;

						(E)home and

			 community-based interventions;

						(F)coordinating

			 services and removing barriers that prevent full participation and integration

			 into the community; and

						(G)recognizing the

			 unique needs of underserved populations.

						(c)GrantsThe

			 Secretary may award grants in accordance with the following:

					(1)To

			 State and local health and disability agencies for the purpose of—

						(A)establishing

			 paralysis registries for the support of relevant population-based

			 research;

						(B)developing

			 comprehensive paralysis and other physical disability action plans and

			 activities focused on the items listed in subsection (b)(4);

						(C)assisting

			 State-based programs in establishing and implementing partnerships and

			 collaborations that maximize the input and support of people with paralysis and

			 other physical disabilities and their constituent organizations;

						(D)coordinating

			 paralysis and physical disability activities with existing State-based

			 disability and health programs;

						(E)providing

			 education and training opportunities and programs for health professionals and

			 allied caregivers; and

						(F)developing,

			 testing, evaluating, and replicating effective intervention programs to

			 maintain or improve health and quality of life.

						(2)To nonprofit

			 private health and disability organizations for the purpose of—

						(A)disseminating

			 information to the public;

						(B)improving access

			 to services for persons living with paralysis and other physical disabilities

			 and their caregivers;

						(C)testing model

			 intervention programs to improve health and quality of life; and

						(D)coordinating

			 existing services with State-based disability and health programs.

						(d)Coordination of

			 activitiesThe Secretary shall assure that activities under this

			 section are coordinated as appropriate with other agencies of the Public Health

			 Service.

				(e)Report to

			 CongressNot later than December 1, 2005, the Secretary shall

			 submit to Congress a report describing the results of the evaluation under

			 subsection (a), and as applicable, the strategies developed under such

			 subsection.

				(f)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 in the aggregate $25,000,000 for the fiscal years 2006 through 2009.

				IVActivities of the

			 Department of Veterans Affairs

			401.Expansion and

			 coordination of activities of the Veterans Health Administration

				(a)In

			 general

					(1)Enhanced

			 coordination of activitiesThe Secretary may expand and

			 coordinate activities of the Veterans Health Administration of the Department

			 of Veterans Affairs with respect to research on paralysis.

					(2)Administration

			 of programThe Secretary shall carry out this section through the

			 Chief Research and Development Officer of the Administration in collaboration

			 with the National Institutes of Health and other agencies the Secretary

			 determines appropriate.

					(b)Establishment of

			 paralysis research, education, and clinical care

					(1)In

			 generalThe Secretary may

			 establish within the Department of Veterans Affairs centers to be known as

			 Paralysis Research, Education and Clinical Care Centers. Such centers shall be

			 established through the awarding of grants to Administration medical centers

			 that are affiliated with medical schools or other organizations the Secretary

			 considers appropriate. Such grants may be used to pay all or part of the costs

			 of planning, establishing, improving, and providing basic operating support for

			 such centers.

					(2)ResearchEach

			 center under paragraph (1)—

						(A)may focus on basic

			 biomedical research on the types of paralysis that result from neurologic

			 dysfunction, neurodegeneration, or trauma;

						(B)may focus on

			 clinical science research on the types of paralysis that result from neurologic

			 dysfunction, neurodegeneration, or trauma;

						(C)may focus on

			 rehabilitation research on the types of paralysis that result from neurologic

			 dysfunction, neurodegeneration, or trauma;

						(D)may focus on health

			 services research on the types of paralysis that result from neurologic

			 dysfunction, neurodegeneration, or trauma to improve health outcomes, increase

			 the cost-effectiveness of service, and implement best practices in the

			 treatment of such types of paralysis; and

						(E)may facilitate and

			 enhance the dissemination of scientific findings and evidence-based

			 practices.

						(3)Coordination of

			 centers into consortiaThe Secretary may, as appropriate, provide

			 for the linkage and coordination of information among centers under paragraph

			 (1) in order to create national consortia of centers and to ensure regular

			 communications between members of the centers. Each consortium—

						(A)may expand the

			 capacity of its Administration medical centers to conduct basic, clinical,

			 rehabilitation, and health-sciences research with respect to paralysis by

			 increasing the available research resources;

						(B)may identify gaps

			 in research, clinical service, or implementation strategies;

						(C)may operate as a

			 multidisciplinary research and clinical care team to determine best practices,

			 to develop standards of care, and to establish guidelines for implementation

			 throughout the Administration;

						(D)may use the

			 facilities of a single lead institution, or facilities formed from several

			 cooperating institutions, that meet such requirements as prescribed by the

			 Secretary;

						(E)may provide core

			 funding that will enhance ongoing research by bringing together paralysis

			 health care and research communities in a manner that will enrich the

			 effectiveness of clinical care, present research and future directions;

			 and

						(F)may include

			 administrative, research, clinical, educational and implementation cores, and

			 other cores that may be proposed.

						(4)Coordination of

			 information; reportsThe Secretary may, as appropriate, provide

			 for the coordination of information among centers and consortia under this

			 section and ensure regular communication with respect to the activities of the

			 centers and consortia, and may require the periodic preparation of reports on

			 the activities of the centers and consortia, and require the submission of such

			 reports.

					(c)Establishment of

			 quality enhancement research initiatives for paralysis

					(1)In

			 generalThe Secretary may make grants to medical centers of the

			 Administration for the purpose of carrying out projects to translate clinical

			 findings and recommendations with respect to paralysis into evidence-based best

			 practices for use by the Administration. Such projects shall be designated by

			 the Secretary as Quality Enhancement Research Initiative projects (referred to

			 in this subsection as QUERI projects).

					(2)RequirementA

			 grant may be made under paragraph (1) to a medical center described in such

			 paragraph only if the center is affiliated with a school of medicine or with

			 another entity determined by the Secretary to be appropriate.

					(3)Certain uses of

			 grantThe activities for which a grant under paragraph (1) may be

			 expended by a QUERI project include the following:

						(A)To pay all or part

			 of the costs of planning, establishing, improving and providing basic operating

			 support for the project.

						(B)To work toward

			 implementing best practices identified under paragraph (1) throughout the

			 Administration through efforts to facilitate comprehensive organizational

			 change, and to evaluate and refine such implementation efforts through the

			 collection, analysis, and reporting of data on critical patient outcomes and

			 system performance.

						(C)To identify

			 high-risk or high-volume primary or secondary consequences of paralysis that

			 results from neurologic dysfunction, neurodegeneration, or trauma.

						(D)To systematically

			 examine quality of care for persons with paralysis from neurologic dysfunction,

			 neurodegeneration, or trauma.

						(E)To define existing practice patterns and

			 outcomes for persons with paralysis throughout the Administration and current

			 variation from best practices both within and outside of the Department of

			 Veterans Affairs.

						(F)To enhance ongoing research by bringing

			 together paralysis clinical care and health service research communities to

			 identify the health care needs of the paralysis community, examine standard

			 practices, determine best practices and to implement best practices for persons

			 with paralysis and their families.

						(G)To formulate health service research

			 protocols aimed at determining paralysis-care related best practices, closing

			 the gap between current practices in paralysis care in the Department of

			 Veterans Affairs, assessing the best practices within and outside of the

			 Department of Veterans Affairs, and developing strategies for the

			 implementation of best practices.

						(H)To implement

			 information, tools, products and other interventions determined to be in the

			 best interest of persons with paralysis (including performance criteria for

			 clinicians and psychosocial interventions for veterans and their

			 families).

						(I)To disseminate

			 findings in scientific peer-reviewed journals and other venues deemed

			 appropriate, such as veteran service organization publications.

						(4)Organization of

			 projectEach QUERI project may use the facilities of a single

			 lead medical center, or be formed from cooperating such centers that meet such

			 requirements as may be prescribed by the Secretary.

					(5)Maintenance of

			 effortA grant may be made under paragraph (1) only if, with

			 respect to activities for which the award is authorized to be expended, the

			 applicant for the award agrees to maintain expenditures of non-Federal amounts

			 for such activities at a level that is not less than the level of such

			 expenditures maintained by the applicant for the fiscal year preceding the

			 first fiscal year for which the applicant receives such an award.

					(d)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 in the aggregate $25,000,000 for fiscal years 2006 through 2009. Amounts

			 appropriated under this section are in addition to any other amounts

			 appropriated for such purpose.

				402.DefinitionsFor purposes of this title:

				(1)The term

			 Administration means the Veterans Health Administration of the

			 Department of Veterans Affairs.

				(2)The term

			 Secretary means the Secretary of Veterans Affairs.

				

